Citation Nr: 0407403	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1970 to 
December 1973, May 1975 to May 1977, November 1977 to March 
1978, and from August 1981 to May 1983.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The veteran has not been 
provided the new rating criteria nor has his claim been 
adjudicated with consideration of the revised regulations.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 (2003) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  Factors involved in evaluating, and 
rating, disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer 
to overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any additional notification 
and development action required by the 
VCAA is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

		2.  The veteran should be requested to 
identify all sources of medical treatment 
received from February 2003 to the 
present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  The 
veteran should also be requested to 
identify any employment or other records 
that could indicate episodes of 
incapacitation, and that he furnish 
appropriate authorizations for release to 
VA of such records.  Copies of these 
employment or other records not currently 
of record should then be requested and 
associated with the claims file.  All 
efforts to obtain these records should be 
fully documented and, for VA records, the 
VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the 
current severity of his service-connected 
low back disorder.  The claims file must 
be made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of low back 
pathology found to be present.  In 
particular, the examiner should report any 
functional limitation found and range of 
motion expressed in degrees, with standard 
ranges provided for comparison purposes, 
should be accomplished.  The examiner must 
also address whether there is:  ankylosis; 
sciatic neuropathy; Goldthwaite's sign; 
muscle spasm; guarding; abnormal gait; 
abnormal spinal contour or listing of the 
spine; and localized tenderness.  The 
examiner should also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's 
service-connected low back disorder.  The 
examiner should comment of the veteran's 
symptoms regarding his back disability to 
determine whether or not they are relative 
to the back disability as opposed to 
nonservice-connected disorders.  The 
report prepared should be typed.


4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, 
and other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated, 
with consideration of the revised 
regulations.  If the claim remains 
denied, a supplemental statement of the 
case, to include the revised regulations 
and a discussion thereof, should be 
provided to the veteran and his 
representative.  The supplemental 
statement of the case should also address 
whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


